As filed with the Securities and Exchange Commission on March 12, 2012 Registration No. 333-176547 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 American Apparel, Inc. (Exact name of registrant as specified in its charter) Delaware 20-3200601 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 747 Warehouse Street Los Angeles, California 90021-1106 (213) 488-0226 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Glenn A. Weinman Senior Vice President, General Counsel and Secretary 747 Warehouse Street Los Angeles, California 90021-1106 (213) 488-0226 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Jeffrey H. Cohen, Esq. David C. Eisman, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 300 South Grand Avenue 34th Floor Los Angeles, California 90071 (213) 687-5000 Approximate date of commencement of proposed sale to the public: This Post-Effective Amendment No. 1 deregisters those securities that remain unsold hereunder as of the date hereof. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. T If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement numSber of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer T (Do not check if a smaller reporting company) Smaller reporting company ¨ EXPLANATORY NOTE This Post-Effective Amendment No. 1 (this “Post-Effective Amendment”) to the Registration Statement on Form S-1 (File No. 333-176547), which was declared effective by the Securities and Exchange Commission on December 5, 2011 (as supplemented, the “Registration Statement”), is being filed to deregister all unsold shares of outstanding common stock registered under the Registration Statement as of the date hereof, and to terminate the effectiveness of the Registration Statement, because the Registrant is no longer contractually obligated to maintain the effectiveness of such Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Los Angeles, State of California on the 12th day, of March, 2012. AMERICAN APPAREL, INC. By: /s/ John Luttrell John Luttrell Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment has been signed by the following persons in the capacities indicated on the date indicated. Signatures Title Date * Chairman of the Board, Chief Executive Officer, and Director (Principal Executive Officer) March 12, 2012 Dov Charney /s/ John Luttrell Chief Financial Officer (Principal Financial Officer, Principal Accounting Officer) March 12, 2012 John Luttrell * Director March 12, 2012 David Danziger * Director March 12, 2012 Robert Greene * Director March 12, 2012 Marvin Igelman * Director March 12, 2012 Allan Mayer Director William Mauer Director Alberto Chehebar II-1 /s/ Glenn A. Weinman *By:Glenn A. Weinman Attorney-in-Fact II-2
